NO. 27993
IN THE INTERMEDIATE COURT OF APPEALS

oF THE STATE oF HAWA:‘I

 

CYNTHlA NAKAMURA, individually and on behalf of all
others similarly situated, Plaintiff~Appellee,

v.

COUNTRYWIDE HOME LOANS, INC., Defendant-Appellant,
and

DOE DEFENDANTS 1-50, Defendants-Appellees

APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
(CIVIL NO. O4~l-l830)

ORDER GRANTlNG PLAINTIFF-APPELLEE CYNTHIA NAKAMURA'S
MOTION TO PUBLISH THIS COURT‘S MEMORANDUM OPINION
FILED ON DECEMBER 29, 2009
(By: Nakamura, C.J , and Foley, J.W
On December 29, 2009, this court issued a Memorandum
Opinion in this appeal. On January 28, 20lO, Plaintiff-Appellee
Cynthia Nakamura (Nakamura) filed a Motion to Publish This
Court's Memorandum Opinion Filed on December 29, 2009, seeking to
have this court's Memorandum Opinion issued as a published
Opinion. No opposition thereto was filed by Defendant~Appellant
Countrywide Home Loans, Inc.
Upon consideration of Nakamura's motion,
lT lS HEREBY ORDERED that Nakamura's Motion to Publish

This Court’s Memorandum Opinion Filed on December 29, 2009 is

granted.

3 Former Associate Judge Corinne K.A. Watanabe was a member of the
panel on this appeal, but has since retired from her judgeship effective
December 3l, 2OG9.

 

 

lT IS FURTHER ORDERED that the DeCember 29, 2009
Memorandum Opinion of this court is vacated and an opinion for
publication will follow.

DATED: Honolulu, HawaFi, Fehruary 8, 20lO.

On the motions
Paul Alston and

Peter Knapman _jV¥jZ;;é%%V`
(Alston, Hunt, Floyd & lng) “

Georqe van Buren and
Robert Campbell Chief Judge

(Van Buren Campbell & Shimizu)
 ~__~»-

for Plaintiff~Appellee.
Associate Judge